     Case 1:15-cv-08775-LGS-GWG Document 405 Filed 04/24/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
Dentsply International Inc.,                                            :
                                                                        : Civil Action
Plaintiff                                                               :
                                                                        : No. 15 CV 8775 (LGS)(GWG)
                                                                        :
                  – against –                                           : ECF Case
                                                                        :
                                                                        :
Dental Brands for Less LLC                                              :
dba Dental Wholesale Direct,                                            :
                                                                        :
Defendant                                                               :
                                                                        :
------------------------------------------------------------------------x




    Dental Brands for Less LLC’s Memorandum in Support of
 Fed.R.Civ.Proc. 54(b) Motion to Reconsider ECF No. 113, and to
 Reinstate Counterclaim (ECF No. 61), Count One (For Unlawful
  Conspiracy in Unreasonable Restraint of Trade in violation of
     Section 1 of the Sherman Antitrust Act, 15 U.S.C. § 1)




                          ARNOLD I. KALMAN, ESQUIRE (AK 1932)
                             Law Offices of Arnold I. Kalman
                               245 South Hutchinson Street
                               Philadelphia, PA 19107-5722
                                 Telephone: (215) 829-9613
                                    Fax: (215) 829-9619
                         E-mail: arnoldkalman@arnoldkalmanlaw.com

                  Attorney for Defendant and Counterclaim Plaintiff
                Dental Brands for Less LLC dba Dental Wholesale Direct
       Case 1:15-cv-08775-LGS-GWG Document 405 Filed 04/24/20 Page 2 of 15




                                                       Table of Contents

Table of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

I.         The law of the case doctrine does not bar the Court reconsidering ECF No. 113, and
           reinstating Dental Brands for Less LLC’s antitrust counterclaim . . . . . . . . . . . . . . . . . . . 1

II.        Dental Brands for Less alleges an antitrust violation that it has standing to prosecute . . . 4

           A.         Dental Brands for Less’s allegations fulfill the “Gatt Step One”
                      condition – it alleges a plausible antitrust violation . . . . . . . . . . . . . . . . . . . . . . . . 4

           B.         Dental Brands for Less’s allegations fulfill the “Gatt Step Two”
                      condition – it alleges “actual injury” attributable to Dentsply’s
                      anti-competitive conduct. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

           C.         Dental Brands for Less’s allegations fulfill the “Gatt Step Three”
                      condition – it alleges Dentsply’s anti-competitive conduct caused
                      its “actual injury.” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

           D.         Dental Brands for Less allegations show it is an “efficient-enforcer”
                      of the alleged antitrust violations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

III.       Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10




                                                                       i
    Case 1:15-cv-08775-LGS-GWG Document 405 Filed 04/24/20 Page 3 of 15




                                                Table of Authorities

                                                            CASES

Anderson News L.L.C. v. American Media, Inc.,

  680 F.3d 162 (2d Cir. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Colvin v. Keen,

  900 F.3d 63 (2d Cir. 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 3

Dentsply International Inc. v. Dental Brands for Less LLC,

  2016 WL 6310777 (S.D.N.Y. October 27, 2016). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 7, 9

DiLaura v. Power Authority of State of N.Y.,

  982 F.2d 73 (2d Cir. 1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Eastman Kodak Company v. Henry Bath LLC,

  936 F.3d 86 (2d Cir. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

IQ Dental Supply, Inc. v. Henry Schein, Inc.,

  2017 WL 6557482 (E.D.N.Y. December 21, 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

IQ Dental Supply, Inc. v. Henry Schein, Inc.,

  924 F.3d 57 (2d Cir. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

Johnson v. Holder,

  564 F.3d 95 (2d Cir. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Merck Eprova AG v. Gnosis S.p.A.,

  760 F.3d 247 (2d Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

O.E.M. Glass Network Inc. v. Mygrant Glass Company, Inc.,

  2020 WL 509281 (E.D.N.Y. January 31, 2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5


                                                                ii
      Case 1:15-cv-08775-LGS-GWG Document 405 Filed 04/24/20 Page 4 of 15



Prisco v. A & D Carting Corp.,

   168 F.3d 593 (2d Cir. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

                                                            RULES

Rule 54(b), Federal Rules of Civil Procedure . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 3




                                                                iii
     Case 1:15-cv-08775-LGS-GWG Document 405 Filed 04/24/20 Page 5 of 15



I.     The law of the case doctrine does not bar the Court reconsidering ECF No. 113, and
       reinstating Dental Brands for Less LLC’s antitrust counterclaim.

       Before May 10, 2019, federal district courts within the Second Circuit held consumer

dental supply dealers – though they are the target of dental manufacturers and their authorized

dealers’ market exclusion, anti-competitive conduct – did not suffer a direct “antitrust injury.”

And the courts therefore held these dealers did not have standing to prosecute the antitrust

violation. See IQ Dental Supply, Inc. v. Henry Schein, Inc., 2017 WL 6557482 (E.D.N.Y.

December 21, 2017); Dentsply International Inc. v. Dental Brands for Less LLC, 2016 WL

6310777 (S.D.N.Y. October 27, 2016) (ECF No. 113). The former court cited the latter court’s

decision. IQ Dental Supply, Inc. v. Henry Schein, Inc., supra, 2017 WL 6557482, at *7 n.1.

       However, on May 10, the United States Court of Appeals for the Second Circuit, in IQ

Dental Supply, Inc. v. Henry Schein, Inc., 924 F.3d 57, 60, 67-68 (2d Cir. 2019), petition for

rehearing en banc denied, Order, June 28, 2019, changed that and held a plaintiff dental supply

dealer alleging market exclusion, anti-competitive conduct does suffer a direct “antitrust injury”

and has standing to prosecute the antitrust violation. IQ Dental Supply Inc. is in the same

position in which Dental Brands for Less LLC is and is the target of the same market-exclusion,

anti-competitive conduct which Dental Brands for Less alleges it is by Dentsply Sirona Inc. and

its co-conspirators Henry Schein Dental, Patterson Dental and Benco Dental (“Dentsply Cartel

Members”). They are also alleged co-conspirators in IQ Dental Supply, Inc. v. Henry Schein,

Inc., supra. And though IQ Dental Supply alleges price-fixing is involved, just as Dental Brands

for Less does, the Second Circuit held IQ Dental Supply still suffers a direct “antitrust injury,”

because the co-conspirators’ price-fixing is part of the overarching conspiracy to eliminate

competition from discount dental supply dealers as Dental Brands for Less. Under these

                                                 1
     Case 1:15-cv-08775-LGS-GWG Document 405 Filed 04/24/20 Page 6 of 15



circumstances, the Second Circuit would hold Dental Brands for Less has standing, just as it held

IQ Dental Supply Inc. does, because it alleges facts showing a direct “antitrust injury,” including

to its business of selling Dentsply products through its website Dental Wholesale Direct. IQ

Dental Supply, Inc. v. Henry Schein, Inc., supra, 924 F.3d at 67-68.

       Thus, the Court should correct the error of law in ECF No. 113, and reinstate Dental

Brands for Less’s antitrust counterclaim. See Colvin v. Keen, 900 F.3d 63, 68, 71-74 (2d Cir.

2018) (“In all forms of human endeavor, people make mistakes, and in most circumstances the

best course of action is to correct them. Judging is no different.”).

       Fed.R.Civ.Proc. 54(b) allows the Court to, because ECF No. 113 is interlocutory. Rule

54(b) states an interlocutory “order or other form of decision is subject to revision at any time

before the entry of judgment adjudicating all the claims and the rights and liabilities of all the

parties.” And the law of the case doctrine does not “rigidly bind a court to its former decisions,”

Colvin v. Keen, supra, 900 F.3d at 68, when there is cogent and compelling reason not to,

Johnson v. Holder, 564 F.3d 95, 99 (2d Cir. 2009). Indeed, there is cogent and compelling

reason not to here, since there is an intervening change of controlling law and the need to correct

a clear error. Id.; DiLaura v. Power Authority of State of N.Y., 982 F.2d 73, 77 (2d Cir. 1992)

(“In any event the doctrine of law of the case ‘permits a change of position if it appears that the

court’s original ruling was erroneous.’ [Citations omitted].”) The law is now a plaintiff discount

dental supply dealer alleging this antitrust violation – which Dental Brands for Less alleges –

suffers a direct “antitrust injury” and has the standing to prosecute the violation, whereas before

the dealer did not. It would be legal error indeed to assume in the future the law did not. IQ

Dental Supply, Inc. v. Henry Schein, Inc., supra, 924 F.3d at 60, 67-68; see also Eastman Kodak


                                                  2
     Case 1:15-cv-08775-LGS-GWG Document 405 Filed 04/24/20 Page 7 of 15



Co. v. Henry Bath LLC, 936 F.3d 86, 94 (2d Cir. 2019) (“An antitrust injury is commonly

suffered by plaintiffs who participate in the defendants’ market.”).

       If this were otherwise, the law of the case doctrine would compel “a district court to

maintain its initial, incorrect, ruling despite the likelihood of reversal.” Colvin v. Keen, supra,

900 F.3d at 69-70, citing Prisco v. A & D Carting Corp., 168 F.3d 593, 607 (2d Cir. 1999)

(district court’s departure, following trial, from its prior ruling on summary judgment, in order to

correct an error of law, was valid reason for such a departure under law of the case doctrine).

       And Dentsply is not prejudiced. First, the Court is given Dentsply opportunity to oppose

Dental Brands for Less’s Rule 54(b) motion. Prisco v. A & D Carting Corp., supra, 168 F.3d at

607 (“Prejudice’ in this context does not mean harm resulting from the failure to adhere to the

prior decision, but instead refers to a lack of . . . sufficient opportunity to prepare armed with the

knowledge that the prior ruling is not deemed controlling. [Internal Quotations and Citation

Omitted].”) And it is Dentsply, after all, that mis-characterized Dental Brands for Less’s

antitrust counterclaim (ECF No. 86, at 16), and misled the Court, and continues to (ECF No.

400), though the Second Circuit, in IQ Dental Supply, Inc. v. Henry Schein, Inc., supra, 924 F.3d

at 67-68, states the market exclusion, anti-competitive conduct Dental Brands for Less alleges is

an antitrust violation for which it has standing to prosecute. Second, Dentsply is not harmed or

prejudiced because Dental Brands for Less’s antitrust counterclaim is reinstated. Colvin v. Keen,

supra, 900 F.3d at 68, 70. Dentsply has no reliance interest in ECF No. 113 to protect. It cannot

rely on ECF No. 113 to its detriment, since any change or revision of the interlocutory order is

not restricted. Id. at 71. Rule 54(b) expressly states ECF No. 113 can “be revised at any time

before the entry of a judgment adjudicating all the claims and all the parties’ rights and


                                                  3
      Case 1:15-cv-08775-LGS-GWG Document 405 Filed 04/24/20 Page 8 of 15



liabilities.”

II.     Dental Brands for Less alleges an antitrust violation that it has standing to
        prosecute.

A.      Dental Brands for Less’s allegations fulfill the “Gatt Step One” condition – it alleges
        a plausible antitrust violation.

        Dental Brands for Less’s counterclaim does not allege it is injured by Dentsply and its

co-conspirators’ horizontal price fixing scheme, just as IQ Dental Supply does not allege it is.

Rather, Dental Brands for Less alleges their scheme is motive for their overarching

market-exclusion conspiracy to eliminate Dental Brands for Less and other discounters’

competition so to control the market in which Dentsply products are sold dentists and maintain

the inflated prices for the products they sell dentists, and also their high profit margins. ECF No.

61, Counterclaim, at ¶¶ 26-46, 54-64, 78-85, 94-149; ECF No. 381-14 (from Henry Schein

Dental to Dentsply – “THANK YOU DENTSPLY FOR HELPING US HOLD OUR MARGINS

AND KEEP OUR BUSINESS STRONG (.”) IQ Dental Supply also alleged this anti-

competitive market-exclusion conspiracy. IQ Dental Supply, Inc. v. Henry Schein, Inc., supra,

924 F.3d at 60, 67-68 (“IQ has satisfied this requirement by plausibly alleging that the

Defendants conspired to boycott . . . IQ itself, and engaged in a price-fixing campaign. . . . IQ

claims that the Defendants pressured the manufacturers to stop supplying IQ, frightened

manufacturers away from supplying IQ in the first place, and otherwise disparaged IQ's business

to its customers and potential customers. . . . IQ claims that the Defendants directly pressured

manufacturers to stop selling their products to IQ, and that the Defendants sought to damage

IQ’s business reputation with its customers. Because IQ was the Defendants' target, these are

direct injuries. . . . [T]he allegations of direct boycott are part of the Defendants’ vast and


                                                   4
     Case 1:15-cv-08775-LGS-GWG Document 405 Filed 04/24/20 Page 9 of 15



multipronged attack on . . . distributors, and dental offices. . . . IQ’s complaint here is not limited

to price cutting. IQ has alleged that the Defendants, as part of their elaborate and extensive

scheme to force SourceOne and associated entities out of business, exerted pressure on some of

IQ’s suppliers to boycott IQ.”)

       Dental Brands for Less therefore alleges an “antitrust injury” – an injury of the type the

antitrust laws are intended to prevent and is directly attributable to Dentsply’s anti-competitive

conduct. The Second Circuit held this fulfills the “Gatt Step One” condition. IQ Dental Supply,

Inc. v. Henry Schein, Inc., supra, 924 F.3d at 63; Anderson News L.L.C. v. American Media,

Inc.,680 F.3d 162 (2d Cir. 2012) (antitrust violation alleged in which wholesalers orchestrated an

agreement with supplier to exclude competing wholesaler from market);O.E.M. Glass Network

Inc. v. Mygrant Glass Company, Inc., 2020 WL 509281 (E.D.N.Y. January 31, 2020) (same).

       For example, ECF No. 61, Counterclaim, at ¶ 26 states: “Dentsply’s authorized dealers

(‘Dentsply Cartel Members’) conspired horizontally to fix artificially high price levels at which

to sell Dentsply Products to dentists in the United States. . . . They brought Dentsply into their

conspiracy to enforce their price fixing agreement and to have it eliminate dealers, in the United

States market, discounting Dentsply Products and identify the companies supplying the

discounters with Dentsply Products and for it then to cut-off supply of Dentsply Products to

discounters.”) And at ¶ 59, the Counterclaim states: “Dental Brands for Less is a direct victim of

Dentsply and the Dentsply Cartel Members’ conspiracy, since in furtherance of that overarching

agreement not to compete on price, Dentsply enforces Dentsply Cartel Members horizontal price

fixing agreement with the purpose eliminating dealers discounting Dentsply Products and

cutting-off companies found supplying them with Dentsply Products to sell.” ECF No. 61,


                                                   5
     Case 1:15-cv-08775-LGS-GWG Document 405 Filed 04/24/20 Page 10 of 15



Counterclaim, at ¶¶ 26-46, 54-64, 78-85, 94-149, identifies specific instances of Dentsply’s anti-

competitive conduct.

B.     Dental Brands for Less’s allegations fulfill the “Gatt Step Two” condition – it alleges
       “actual injury” attributable to Dentsply’s anti-competitive conduct.

       And Dental Brands for Less fulfills the Second Circuit’s “Gatt Step Two” condition

alleging “actual injury” – being “worse-off” because of Dentsply and Dentsply Cartel Members’

“mutual mission . . . once and for all” to eliminate Dental Brands for Less and other discounters

from the market. IQ Dental Supply, Inc. v. Henry Schein, Inc., supra, 924 F.3d at 64. Dental

Brands for Less has the “right to do business in a market undistorted by [their] unlawful

anticompetitive conduct” and it “is entitled to conduct its business in a market that is not infected

with an anticompetitive distortion. Moreover, this is the type of injury the antitrust laws were

designed to prevent.” Id.

       Dental Brands for Less alleges Dentsply and its co-conspirators’ (Henry Schein Dental,

Patterson Dental and Benco Dental) market exclusion activities distort and disrupt the market.

ECF No. 61, at ¶¶ 55 to 57, alleges direct evidence of this – they met together and agreed to

eliminate Dental Brands for Less and other discounters selling Dentsply products to dentists and

dental practices at discount prices, and afterwards started to disparage them and the Dentsply

products they sell. See also ECF Nos. 381-7 and 381-8 (minutes and agenda of their meeting at

the DTA Gray Market Task Force), and Dentsply's admissions, thereafter, in ECF No. 381-10

(Dentsply to Dentsply Cartel Members – “No other manufacturer is doing what we have done

and continue to do in shutting down gray dealers. No one. We have shut down 5 major gray

dealers over the past 2 years and more to come.”); ECF No. 381-11 (“As your largest

consumable partner, we are on a mission to eliminate gray that only helps keep our [Dentsply

                                                 6
     Case 1:15-cv-08775-LGS-GWG Document 405 Filed 04/24/20 Page 11 of 15



and Henry Schein Dental’s] mutual doctors and patients safe and assured that our products only

go through our authorized dealer network. . . . Dave, I encourage you to include the latest news

on the gray dealer success we have had with your team. (5 to date) To my knowledge, other

major manufacturer’s haven’t shut down any gray dealers. You may want to incorporate this

into the field communication both you and I will be sending out. This news only helps the

partnership.”); ECF No. 381-12 (“Per our discussion at our last meeting, I look forward to

creating the scorecard with DTA on who is just ‘talking tough’ with eliminating gray and who is

actually doing something about it . . . . Looking forward to continuing our (Dentsply and

Patterson Dental’s] mutual mission of eliminating it once and for all.”); ECF No. 331-13

(“DENTSPLY is taking extraordinary steps to reduce the availability of gray market product in

the U.S.”); an ECF No. 331-14 (“Fighting Gray Market”).

C.     Dental Brands for Less’s allegations fulfill the “Gatt Step Three” condition – it
       alleges Dentsply’s anti-competitive conduct caused its “actual injury.”

       Because Dental Brands for Less fulfills the Second Circuit’s “Gatt Step One” and “Gatt

Step Two” conditions, it fulfills the“Gatt Step Three” condition having shown Dentsply and

Dentsply Cartel Members’ anti-competitive behavior caused its “actual injury.” IQ Dental

Supply, Inc. v. Henry Schein, Inc., supra, 924 F.3d at 64-65.

       Indeed, the Court already found Dentsply and Dentsply Cartel Members’ statements

concerning the Dentsply products which Dental Brands for Less and other discounters sell

dentists “literally false” – defamatory – and sufficiently alleged causing Dental Brands for Less

direct “actual injury.” Dentsply International Inc. v. Dental Brands for Less LLC, supra, 2016

WL 6310777, at *4 (“The Counterclaims plausibly allege that Dentsply made literally false

statements – through emails, at trade shows, and in face-to-face meetings aimed at dentists – that

                                                7
    Case 1:15-cv-08775-LGS-GWG Document 405 Filed 04/24/20 Page 12 of 15



Dentsply's products sold by Dental Brands ‘are mishandled’ and ‘present[ ] an immediate safety

and health risk to their patients.’ The Counterclaims allege that these statements are literally

false because Dental Brands ‘stores and ships’ the Dentsply's products ‘following the same

directions’ that Dentsply provides to its authorized distributors; because Dental Brands ‘does not

sell dental product less than twelve months before its expiration date’ and because the Dentsply

products Dental Brands offers are not any different in quality, composition or formulation from

the Dentsply products sold by authorized distributors. Accepting these allegations as true, the

Counterclaims plausibly allege a false or misleading representation for purposes of a claim under

the Lanham Act.”).

       For the specific allegations, see ECF No. 61, at ¶¶ 57.b-d, 98-146. For actual examples

of Dentsply and Dentsply Cartel Members’ widespread distribution of “literally false

statements” to dentists, see ECF No. 381-4 (FK006508) (“Attached you will find the most recent

UNAUTHORIZED DEALER listing for DENTSPLY. As many of you know, DENTSPLY is

doing more than any other manufacturer to limit the spread of our products thru gray market/low

cost/unauthorized dealers. Please contact any of your DENTSPLY representatives if you suspect

a product is being sold or advertised from an unauthorized distributor. Gray market severely

hurts both of our bottom lines!”); (FK006510 to Henry Schein Dental, and FK006502 to

Patterson Dental) (“As you all know, DENTSPLY is leading the industry with our efforts to

combat gray market products. . . . In order to help our field teams communicate the risk of

buying gray products to the customer [the dentist], we have produced the attached flyer. Please

feel free to share this flyer with your teams and with your customers [dentists]. Together we will

stamp out gray market sellers and ensure that our teams and our customer get the credit and


                                                 8
     Case 1:15-cv-08775-LGS-GWG Document 405 Filed 04/24/20 Page 13 of 15



quality products they deserve.”)

       And because Dental Brands for Less plausibly alleges Dentsply made “literally false

statements” to dentists, “actual injury” to Dental Brands for Less is presumed to be caused by

these statements. Merck Eprova AG v. Gnosis S.p.A., 760 F.3d 247, 259-261 (2d Cir. 2014)

D.     Dental Brands for Less allegations show it is an “efficient-enforcer” of the alleged
       antitrust violations.

       Dental Brands for Less is an “efficient enforcer” of the antitrust law that Dentsply is

violating. This adds to its standing to enforce the alleged antitrust violation. IQ Dental Supply,

Inc. v. Henry Schein, Inc., supra, 924 F.3d at 65, 67-68. The injury Dentsply and Dentsply

Cartel Members intend is direct –“our mutual mission . . . once and for all” is to eliminate

Dental Brands for Less. They accomplish this, in part, by damaging Dental Brands for Less’s

business reputation spreading “literally false statements” to dentists through emails, trade

shows, and face-to-face meetings the Dentsply’s products it sells “are mishandled” and

“‘present[ ] an immediate safety and health risk to [dentists’] patients”. Dentsply International

Inc. v. Dental Brands for Less LLC, supra, 2016 WL 6310777, at *4.

       Dental Brands for Less being the immediate victim of Dentsply’s antitrust violation is

thus sufficiently motivated to vindicate its and the public interest’s in enforcing antitrust law.

And too it is in the best position to recover its losses attributable to Dentsply and Dentsply Cartel

Members’ antitrust violations. Dental Brands for Less damages are not speculative, they relate

to ascertainable business and reputation losses. ECF No. 61, at ¶ 153, Request for Relief, at ¶ c.

There is no possibility of duplicative recovery or apportionment because the damage to its

business, reputation and good will is specific to it.




                                                  9
       Case 1:15-cv-08775-LGS-GWG Document 405 Filed 04/24/20 Page 14 of 15



III.     Conclusion

         Because of the change in law, the Court should reconsider interlocutory order ECF No.

113, and reinstate Dental Brands for Less’s antitrust counterclaim. The law of the case doctrine

is no bar. And case management is not. First, Dentsply is required to designate new employees

to testify in its case-in-chief, because those that did no longer can – Dentsply no longer employs

them. Dental Brands for Less therefore will have to depose any replacement Dentsply makes.

If Dentsply does not, it cannot prove its claims. And second, additional time must be allotted to

discovery addressing damages. ECF No. 403. The Court consolidated for trial the liability and

damage phases. But because discovery addressing damages, including causation, did not occur,

it will have to now. And discovery addressing Dental Brands for Less’s antitrust counterclaim

fits-in, since it will show Dentsply did not suffer any monetary loss because Dentsply Cartel

Members purchased more product from Dentsply to sell – to Dentsply’s competitors’ detriment –

in exchange for it eliminating their competition – Dental Brands for Less and other discount

dealers. ECF No. 369, Dental Brands for Less’s Response to ¶ 6.

                                      Respectfully submitted,



                                      ____________________________________________
                                      ARNOLD I. KALMAN, ESQUIRE (AK 1932)

Dated: April 24, 2020




                                                10
   Case 1:15-cv-08775-LGS-GWG Document 405 Filed 04/24/20 Page 15 of 15



                               Certificate of Service

      I hereby certify, on April 24, 2020, Counterclaim Plaintiff Dental Brands for

Less LLC’s Fed.R.Civ.Proc. 54(b) Motion to Reconsider ECF No. 113, and to

Reinstate Counterclaim (ECF No. 61), Count One (For Unlawful Conspiracy in

Unreasonable Restraint of Trade in violation of Section 1 of the Sherman Antitrust

Act, 15 U.S.C. § 1) and Memorandum of Law in Support of the Motion were filed

through the Court’s CM/ECF System. Notice of this filing will be sent by email to

counsel for Dentsply Sirona Inc., Jonathan Honig, Esquire, by operation of the

Court’s electronic filing system as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court’s CM/ECF System.



                                 ___________________________________________
                                 ARNOLD I. KALMAN, ESQUIRE (AK 1932)
                                 Law Offices of Arnold I. Kalman
                                 245 South Hutchinson Street
                                 Philadelphia, Pennsylvania 19107-5722
                                 Telephone: 215-829-9613
                                 Fax: 215-829-9619
                                 E-mail: arnoldkalman@arnoldkalmanlaw.com

                                 Attorney for Defendant and Counterclaim Plaintiff,
                                 Dental Brands for Less LLC dba Dental Wholesale
                                 Direct

Dated: April 24, 2020
